Title: To Thomas Jefferson from George Washington, [before 8 December 1790]
From: Washington, George
To: Jefferson, Thomas



[Before 8 Dec. 1790]

The P———requests that Mr. J———would give the letter and statement herewith sent from the S. of War a perusal, and return it to him in the course of the day with his opinion as to the propriety of the manner of making the communication to Congress; and whether it ought not, at any rate, to be introduced in some such way as this (if it is to pass thro him to Congress) “Pursuant to directions I submit,” &ca.—or (if it is to go immediately from the War department to that body) “I lay before Congress by direction of the P. of the U. S. the following Statement” &ca.
